Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 3 September 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        

                            
                            Sir
                            Head Quarters Liberty Pole in Bergen County Sepr 3d 1780.
                        
                        I have been successively honored with your letters of the 25th 28th and 31st of the past month.
                        A few days ago I moved the army to this place to cover a forage which we thought it adviseable to make in the
                            lower parts of this county; which by its proximity to New York has afforded the enemy considerable supplies. Having
                            effected our purpose, we shall tomorrow take a new position about two miles from this and about five miles from the North
                            River, where we shall remain till there is a solution of the present demonstrations of the enemy; as soon as possible
                            after which, I shall do myself the honor to meet you at one of the places, you mention.
                        The accounts from New York of preparations for some capital movement increase. A large number of transports
                            have fallen down, first to the narrows, and since were falling down to Sandy Hook. A body of troops crossed over from Long
                            Island to Staten Island; yesterday our pickets on the North River opposite the Island of New York saw a large train of
                            waggons moving from the upper part of the Island towards the city, supposed to be baggage waggons. The weather was too
                            hazy to discover, if there were any troops in march. There is no doubt a fleet of empty victuallers and transports on the
                            point of taking their departure for Europe, but the number of transports at the narrows and Hook, said to exceed an
                            hundred is too large to be well explained into that fleet.
                        I have pretty good information that General Clinton endeavoured lately to engage a person to go to Rhode
                            Island as a spy, who was to be met by a frigate in some part of the Sound, after having collected all the knowledge he
                            could of your situation and that of the fleet. The person declined the errand; but the circumstance leads to a suspicion
                            that Clintons movements look your way. I cannot however easily persuade myself that this is the case—Nor am I yet
                            satisfied, not withstanding the appearances, that he can be making a detachment to the West Indies. In all probability the
                            fate of Jamaica will be decided before it could arrive. If the object should be to save the other Islands,
                            a month hence would answer the purpose, as the season will not till the latter end of October, admit of
                            operations in the Windward Islands; and New York would be less exposed in the meantime. Indeed I cannot easily believe,
                            that the enemy will venture at the period to make any considerable division of their force at New York—Yet I confess their
                            affairs have somewhat this aspect.
                        In consequence of the advices brought by the Alliance, I have dismissed the principal part of the Militia
                            which were called out for three months. From the position of the fleets in Europe, there is reason to apprehend the second
                            division would arrive too late to enable us to avail ourselves of their services, which, with respect to a great part of
                            them would expire in October. If fortunate events should bring the second division here sooner than I now expect, and in
                            time for an operation against New York, we must assemble all the Militia in the neighbouring country, till those more
                            remote can come to our aid. Another inducement for dismissing the Militia is to aconomise our supplies.
                        The visit you have had from the Indians, gives me great pleasure. I felicitate you on that which you must
                                have had in the company of such agreeable and respectable guests. I dare say the reception they
                            met with will have a good effect. It has been the policy of the english to discredit the accounts of an alliance between
                            France and America; a conviction of which on the substantial evidence of your army and fleet, and not less of your
                            presents and good cheer will not fail to have an happy influence. I am Sir, with the greatest esteem Your most Obedt Servt
                        
                            Go: Washington
                        
                    